Norcross, J.,
concurring:
I concur in the judgment dismissing the proceedings. There is no, question in my opinion that the writ will not *478lie to compel respondents to again meet and consider a reduction of the levy for general, county purposes; they having already acted and. the matter being within their discretion. With regard to the special levy of forty-five cents for the courthouse bond fund, which relators claim to be entirely void, I am inclined to the opinion that if the court eould agree with relator’s contention in this respect, and the pro- • eeedings had been instituted seasonably, that the writ would lie. If, as contended by petitioner’s counsel, in which contention I am in accord, no necessity existed in March, 1908, for any levy for this fund, the levy could have been attacked at any time thereafter. At the time this action was instituted the assessment roll had been delivered to the county auditor and by him to the county treasurer. Taxes were due and payable before this case was submitted, and will become delinquent after the 7th of the present month, unless one-half thereof be paid on or before that date. Besides, it appears that a portion of the tax under this levy has already been collected from personal property and from bullion tax. Our attention has not been called to an authority directly in point, nor have we been able to find one. The question of the remedy is therefore a very serious and doubtful one, even though we were able to agree entirely upon the law of the ease.
Were I able to agree with the learned Chief Justice that the levy was only excessive, a small portion thereof being still necessary to be laid to meet demands on said fund, I would yet be unable to agree with him that the writ will lie to compel respondents to meet and make a reduction of said levy. If they have any discretion at all to make a levy in the premises, even though that levy is unnecessarily high, mandamus will not lie to compel them to again exercise their discretion. As the writ of mandamus will only lie to compel the exercise of a duty specially enjoined by law and where the petitioners are clearly entitled to the relief demanded and have no other adequate remedy at law, and will not issue in a doubtful case, I am unable to see how the writ eould appropriately issue in this case. The right to the writ is not only not apparent, but it is of very doubtful application.
While I am of the opinion that the writ ought to be dis*479missed, nevertheless I believe that the board of county commissioners may yet have power to relieve the taxpayers from a heavy burden of tax on account of this levy due to a misconception of the law upon the part of the board.
Whether or not the levy, made in 1907 for the courthouse bond fund, raised an amount of money sufficient to pay all the demands now existing against said fund, nevertheless there can, I think, be no question that bonds Nos. 1 to 25, inclusive, deposited in the interest and sinking fund of the act of 1895, are not outstanding obligations against the courthouse bond fund created under the act of 1907. The bonds in question were never issued and sold as the act provided, and the board of county commissioners had no power to dispose of them in any other manner than as the act provided. The act of 1895 creating the interest and sinking fund provided in terms how the moneys in that fund should be disposed of, and precluded disposition in any other manner than as the statute provided. This act by section 5, after providing for a tax levy to pay the principal and the interest on bonds issued in pursuance of the act, further provided: "The money raised from such tax shall be placed in the 'Interest and Sinking Fund’ of said county, and shall so far as necessary be applied to the payment of the semi-annual interest on said bonds, at the times herein stated. The over-plus shall annually be placed in the general fund of said county, to be replaced in said 'Interest and Sinking Fund’ when needed to pay the principal when due on said bonds. * * *” (Stats. 1895, p. 33, c. 33.)
The plain provisions of this statute authorize the transfer of surplus moneys in this fund to the general fund of the county to be returned therefrom when necessity requires to pay outstanding bonds. It is shown that there is now in this fund more money than is necessary to meet the interest on outstanding bonds by several thousand dollars. Besides, there is a five-cent levy for said fund this year which, it is estimated, will produce about $6,000. This fund is therefore overflowing in so far as present requirements are concerned. As I view it, thfe money taken from this fund and placed in the courthouse building fund was in legal effect placed in the *480general fund of the county, and therefore the general fund of the county is charged with its repayment, as the statute provides, "when needed to pay the principal when due on said bonds.” The so-called courthouse building fund is but a part of the general fund for the following reasons: It is a fund not authorized by law, and the board of commissioners have no powers to legislate a fund. It is simply a fund created. for convenience. The statutes provide the funds into which the commissioners may apportion moneys, and, if they create a fund for their own convenience in the management of the fiscal affairs of the county, such fund has no standing in law. (Comp. Laws, 1224, 2111, 2137.)
The construction of courthouses, jails, and other needful county buildings is within the general powers of the board of county commissioners. The expense for such construction is a charge against the general fund of the county. When respondents created the courthouse building fund, they simply segregated a portion of the general fund for courthouse purposes. No levy is authorized by law for such fund, nor has any ever been made or attempted. Therefore, in my judgment, the money taken by respondents from the interest and sinking fund, and placed in the general fund through the so-called courthouse building fund, was justified in law, and no necessity is now existing for its repayment. It follows that the placing of the twenty-five bonds in said fund for "security” or otherwise was without legal effect, and no obligation exists by reason thereof to pay the same, or to reimburse said fund by a levy for the courthouse bond fund. As the principal part of the levy of forty-five cents was to pay $20,000 of these bonds and interest thereon, it clearly appears that the major portion of such levy was due to this mistake in law as to the amount necessary to be levied.
If the respondent board should meet and vacate or reduce their levy and serve a certified copy of their order in the premises upon the auditor and treasurer of the county, I am of the opinion it would be the duty of the said auditor and treasurer to respect such order. (Comp. Laws, 1223; State ex rel. Ross v. Headlee, 22 Wash. 127, 60 Pac. 126.)